Case: 18-20018      Document: 00514650790         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-20018                             FILED
                                  Summary Calendar                   September 20, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
JAMES EVERETT GRESSETT,

                                                 Plaintiff-Appellant

v.

SHERIFF’S DEPARTMENT OFFICERS PRECINCT 4, Officer #1, #2, #3, #4,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-214


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       James Everett Gressett, Texas prisoner # 02056761, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint wherein he raised claims of
negligence, deliberate indifference, and excessive force. Gressett’s notice of
appeal of the final judgment dismissing his § 1983 complaint was not timely.
See FED. R. APP. P. 4(a)(1) (setting a 30-day period for noticing an appeal).
Gressett did not seek to extend the time to appeal and did not file a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20018    Document: 00514650790    Page: 2   Date Filed: 09/20/2018


                                No. 18-20018

postjudgment motion within 28 days from the judgment under Federal Rule of
Civil Procedure 59(e), which would have brought the underlying judgment up
for review. See Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d 665,
668-69 (5th Cir. 1986) (en banc). Because the appeal was not timely filed, the
appeal is DISMISSED FOR LACK OF JURISDICTION. See FED. R. APP. P.
4(a)(1); In re Deepwater Horizon, 785 F.3d 1003, 1009 (5th Cir. 2015).




                                      2